COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Humphreys and Clements
Argued at Richmond, Virginia


TORRI S. WAITERS
                                               OPINION BY
v.   Record No. 2822-99-4            JUDGE RUDOLPH BUMGARDNER, III
                                           NOVEMBER 14, 2000
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                       F. Bruce Bach, Judge

          Thomas H. Estes, Jr., Assistant Public
          Defender (James G. Connell, III, Assistant
          Public Defender; Office of the Public
          Defender, on briefs), for appellant.

          Michael T. Judge, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.


     The trial court convicted Torri S. Waiters of three counts

of distribution of marijuana in violation of Code

§ 18.2-248.1(a)(2).   It sentenced the defendant to two years

incarceration, suspended all but ninety days in jail, placed the

defendant on probation, and ordered drug treatment.     As a

condition of the suspended sentence, the trial court ordered

restitution of $1,900 to the Fairfax County Police Department.

The defendant objected to paying restitution.     We conclude the

trial court had authority to order the restitution.

     The defendant sold marijuana to a Fairfax County Police

Department undercover detective on three separate occasions.
The total paid to the defendant by the police was $1,900.   The

defendant pled guilty to each offense and stipulated the

evidence.

     The defendant contends that Code §§ 19.2-303 and 19.2-305 1

limit the authority of the trial court to ordering restitution

to an "aggrieved party" for "damages or loss" only.   He argues

the police department was not an aggrieved party and the money

used to buy drugs from the defendant was not a damage or loss.


     1
         Code § 19.2-303 provides in part:

                 After conviction, whether with or
            without jury, the court may suspend
            imposition of sentence or suspend the
            sentence in whole or part and in addition
            may place the accused on probation under
            such conditions as the court shall determine
            or may, as a condition of a suspended
            sentence, require the accused to make at
            least partial restitution to the aggrieved
            party or parties for damages or loss caused
            by the offense for which convicted, or to
            perform community service, or both, under
            terms and conditions which shall be entered
            in writing by the court.

         Code § 19.2-305(B) provides:

                   A defendant placed on probation
            following conviction may be required to make
            at least partial restitution or reparation
            to the aggrieved party or parties for
            damages or loss caused by the offense for
            which conviction was had, or may be required
            to provide for the support of his wife or
            others for whose support he may be legally
            responsible, or may be required to perform
            community services. The defendant may
            submit a proposal to the court for making
            restitution, for providing for support or
            for performing community services.

                                - 2 -
We need not address whether the trial court's action fit within

the   provisions of Code § 19.2-303 relating specifically to

restitution because the specific provisions of that statute do

not restrict the general authority of a trial court under the

first clause of the statute.

      The first clause of Code § 19.2-303 gives broad power to

the trial court to determine the conditions of a suspended

sentence.   Sentencing statutes "confer upon trial courts 'wide

latitude' and much 'discretion in matters of suspension and

probation . . . to provide a remedial tool . . . in the

rehabilitation of criminals' and, to that end, 'should be

liberally construed.'"   Deal v. Commonwealth, 15 Va. App. 157,

160, 421 S.E.2d 897, 899 (1992) (citations omitted).   The

clauses that have been added to the original enactment 2 have not

been interpreted as limiting or restricting the original

statement of the court's broad powers.   Alger v. Commonwealth,


      2
       Chapter 495 of the 1975 Acts of Assembly enacted Title
19.2. Code § 19.2-303 read "After conviction, whether with or
without jury, the court may suspend imposition of sentence or
suspend the sentence in whole or part and in addition may place
the accused on probation."
       Chapter 636 of the 1982 Acts of Assembly appended the
phrase, "under such conditions as the court shall determine."
Chapter 458 added to that, "or may, as a condition of a
suspended sentence require the accused to perform community
service under terms and conditions which shall be entered in
writing by the court."
       Chapter 32 of the 1984 Acts of Assembly added into the
1982 amendments the clause, which the defendant relies upon, "to
make at least partial restitution to the aggrieved party or
parties for damages or loss caused by the offense for which
convicted . . . or both."

                               - 3 -
19 Va. App. 252, 256, 450 S.E.2d 765, 767 (1994).    "Sentencing

statutes are to be liberally construed to give the trial court

broad discretion."   Bazemore v. Commonwealth, 25 Va. App. 466,

468, 489 S.E.2d 254, 255 (1997) (citation omitted).

     "Code § 19.2-303 empowers a trial court to place conditions

on a suspended sentence.   The sole statutory limitation placed

upon a trial court's discretion in its determination of such

conditions is one of reasonableness."     Anderson v. Commonwealth,

256 Va. 580, 585, 507 S.E.2d 339, 341 (1998) (citation omitted).

The limitation on the discretion of the trial court is that the

conditions of suspension "must be reasonable in relation to the

nature of the offense, the background of the offender and the

surrounding circumstances."   Deal, 15 Va. App. at 161, 421

S.E.2d at 899 (citations omitted).

     The condition the trial court created was reasonable and an

appropriate exercise of its discretion.    It ordered the return

of the exact sum the undercover agent had paid the defendant for

illegal drugs.   At a minimum, the requirement prevented the

defendant from profiting from the crime he committed.

     The defendant asserts that the police cannot receive

restitution because they participated in an illegal act by

purchasing drugs from the defendant.    A party to an illegal act

cannot recover for damages resulting from the act.    However,

this argument ignores the obvious –- the police were acting



                               - 4 -
lawfully when they purchased the marijuana from the defendant.

Code § 18.2-258.1(G).

     Ordering the defendant to repay the sums he received from

his sale of drugs to the police was a proper exercise of

judicial discretion under Code § 19.2-303.   Accordingly, we

affirm.

                                                           Affirmed.




                              - 5 -